NUMBER 13-14-00065-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                         IN RE WALKER & TWENHAFEL, LLP


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Benavides and Longoria
                  Memorandum Opinion Per Curiam1

        On February 3, 2014, relator, Walker & Twenhafel, LLP, filed a petition for writ of

mandamus and motion for emergency stay contending that the trial court abused its

discretion in denying its motion to stay the underlying lawsuit based on the principle of

comity. The Court has requested and received a response to the petition for writ of

mandamus from the real party in interest, Roman Geronimo Martinez Mendez, and has

further received a reply thereto from relator.


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); TEX.
R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
        As a preliminary matter, Martinez contends that the petition for writ of mandamus

should be denied because relator’s verification for the petition was defective. Relator has

filed a corrected verification with a motion for leave to file the corrected verification. We

grant leave for relator to file the corrective verification.

        To be entitled to the extraordinary relief of a writ of mandamus, relator must show

that the trial court abused its discretion and there is no adequate remedy by appeal. In

re Laibe Corp., 307 S .W.3d 314, 316 (Tex. 2010) (orig. proceeding); In re Prudential Ins.

Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). A trial court abuses

its discretion if it reaches a decision that is so arbitrary and unreasonable that it constitutes

a clear and prejudicial error of law, or if it clearly fails to correctly analyze or apply the law.

In re Columbia Med. Ctr. of Las Colinas, 306 S.W.3d 246, 248 (Tex. 2010) (orig.

proceeding); In re Cerberus Capital Mgmt., LP., 164 S.W.3d 379, 382 (Tex. 2005) (orig.

proceeding). Mandamus is appropriate to preserve the principles of comity. See In re

BP Oil Supply Co., 317 S.W.3d 915, 922 (Tex. App.—Houston [14th Dist.] 2010, orig.

proceeding); see also In re Cooper Indus., LLC, No. 14-13-00500-CV, 2013 WL 3893984,

at 1 (Tex. App.—Houston [14th Dist.] July 25, 2013, orig. proceeding) (per curiam) (mem.

op.).

        The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the reply, is of the opinion that relator has not shown itself entitled to

the relief sought. Ashton Grove L.C. v. Jackson Walker L.L.P., 366 S.W.3d 790, 794

(Tex. App.—Dallas 2012, no pet.); In re Helix Energy Solutions Grp., Inc., No. 14-13-

00238-CV, 2013 WL 5470089, at *4 (Tex. App.—Houston [14th Dist.] Sept. 30, 2013, orig.

proceeding). Acordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP.



                                                2
P. 52.8(a). The motion for emergency relief, which was previously carried with the case,

is likewise DENIED.

                                                                   PER CURIAM



Delivered and filed the
14th day of February, 2014.




                                           3